This is an appeal from an order granting the motions for a new trial of defendants Chisholm and Gray. The respondents stand at the threshold of this appeal objecting to its consideration upon the merits on the ground that no properly authenticated transcript on appeal has been perfected or filed. The transcript on appeal herein has attached to it the certificate of the clerk of the superior court from which the appeal is taken, "that the papers and orders therein contained are true, full and correct copies of the originals on file and of record in this office, and of the whole thereof, together with the proof of service and filing thereof, and the indorsements thereon"; but there is no certificate of the judge of the court that the papers and records which the transcript contains were any or all of the papers or records which were used upon the hearing of the motion for a new trial. That a transcript lacking such certificate is insufficient under either the old or new method of perfecting and presenting the record on appeal, is settled under the authority ofThompson v. American Fruit Co., 21 Cal.App. 338, [131 P. 878], and cases therein cited.
It follows that the respondent's objection to the further consideration of this appeal must be held to be well taken.
The order is affirmed.
Lennon, P. J., and Kerrigan, J., concurred. *Page 729